Citation Nr: 0424827	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in August 2002 and a 
substantive appeal was received in September 2002.  The 
veteran and his spouse testified at a personal hearing at the 
RO in May 2003.

The Board notes that by way of a July 2003 rating decision, 
the RO granted service connection for Hepatitis C.  
Therefore, this issue is no longer considered to be in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims to have participated in secret missions in 
April 1966 while serving aboard the USS Rogers and that these 
missions are his in-service stressors for his current PTSD.  
The veteran's service records confirm that he served aboard 
the USS Rogers from approximately July 1964 to June 1966.  By 
way of correspondence dated April 2001, the RO requested that 
the Textual Reference Branch of the National Archives provide 
deck logs for the USS Rogers from July 1964 to June 1966.  
Unfortunately, it is not clear from the record if these 
documents were ever received by the RO.  The Board believes 
action is necessary to attempt to confirm the veteran's 
alleged PTSD stressors.

The veteran's post-service medical records show that the 
veteran has consistently reported a history of PTSD, and some 
medical records do refer to PTSD.  However, a diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  Therefore, if a claimed stressor is 
in fact verified, then a VA examination would be appropriate 
to ascertain whether the veteran suffers from PTSD related to 
the verified stressor. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession. 

2.  The veteran should be contacted and 
asked to furnish any additional details 
of the claimed service-related stressors, 
to include dates, locations, units 
assigned to, etc.  

3.  Regardless of whether the veteran 
responds to the above request for 
additional stressor details, the RO 
should then take appropriate action to 
attempt to verify the veteran's claimed 
stressors through official sources, to 
include contacting the Textual Reference 
Branch of the National Archives to 
request deck logs for the USS Rogers for 
the period from July 1964 to June 1966.  

4.  If, and only if, a claimed stressor 
is verified, the RO should make 
arrangements for the veteran to undergo a 
VA examination to determine if the 
veteran currently suffers from PTSD 
related to the verified stressor(s).  For 
VA compensation purposes, a diagnosis of 
PTSD must meet all of the diagnostic 
criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders 
published by the American Psychiatric 
Association.  If the examiner finds that 
the veteran does currently suffer from 
PTSD, the examiner is asked to 
specifically identify the veteran's PTSD 
stressors upon which the diagnosis is 
based.

5.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if 
service connection for PTSD is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




